MacLean, J.
(dissenting). On the return day, the plaintiff demanded a jury trial and forthwith paid his fee pursuant to section 231 of the Municipal Court. Act. Thereafter the cause was adjourned, not upon application of the parties, but by order of the court because of a congested calendar. When called upon the adjourned day the justice-dismissed the cause for failure of the plaintiff to pay another-jury fee. This was. error. Had the adjournment been at the request of the plaintiff, an additional fee might have-been imposed (Mun. Ct. Act, § 238), but there is no provision *650in the act for an additional fee in case like the present. If it be urged that it is provided for by Rule YII of the Rules of Practice there,, viz., “ each additional venire requires an additional jury fee,” it may be answered that such provision is not within the powers of the board of justices. In their adoption, amendment, or additions in section 1315 of the Greater New York Charter, it was determined that “ this does not empower them to create and exact fees.” Matter of Hale, 32 Misc. Rep. 104, 105. The rule in such respect is, therefore, insufficient authority for the imposition of additional fees, and, express provision not therefore appearing, it must be held that their requirement, under the circumstances herein, was improper, and calls for a reversal of this judgment.
Judgment reversed and new trial ordered, with costs to appellant to abide the event.
Judgment affirmed, with costs.